DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 December 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 56 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 54, 56, 57, 59, 60, 64-66 and 68-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras et al. (J. Neurol. 2009; IDS, 12/05/2019; hereinafter as “Kountouras A”) and further in view of Zhan et al. (J. Alzheimer’s Dis 2015; IDS, 12/05/2019; referred to hereinafter as Zhan A). 
Kountouras A teaches a method of determining whether gram-negative bacteria molecules are associated with amyloid plaques in a subject exhibiting one or more symptoms associated with cognitive impairment associated with amyloid deposits in the brain (i.e. human Alzheimer’s disease (AD) patients and aged matched controls), comprising determining in sample from the subject the presence of gram negative bacteria; and positively identifying the presence of gram negative bacteria in the sample as indicative of gram-negative bacteria molecules associated with amyloid plaques in the subject (see abstract). Note that given broadest reasonable interpretation of the claims, “determining whether gram-negative bacteria molecules are associated with amyloid plaques” minimally requires that “gram-negative bacteria molecules” and “amyloid plaques” are both present in the same subject. The claims are not limited to co-localization of gram negative bacteria and amyloid plaques, for example. Kountouras A measures gram-negative bacteria molecules and positively identifying that they are associated with the presence of AD. Kountouras A teaches that other gram negative bacteria are also associated with amyloid plaques in AD subjects (see paragraph 
Zhan A teaches that administration of gram negative bacteria-derived lipopolysaccharide E. coli followed by ischemia-hypoxia is associated with plaque-like aggregates of amyloid-β (Aβ) in Sprague Dawley rat brains (see abstract and p.508, col.2). Zhan A teaches measuring LPS in CNS brain tissue samples (see p.509, “Western blot analyses”), as in the instant claims 54, 56, 57, 59, 60 and 70-73. Zhan A also uses rat subjects with FAD mutations (see p.508, col.2, para.1), as in claims 68 and 69. Zhan A does not teach that subjects wherein LPS was measured had one or more symptoms associated with cognitive impairment. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A and Zhan A. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both references teach or suggest that gram negative bacteria are associated with amyloid plaques. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

s 54, 56, 57, 58, 60, 64, 65, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras A and further in view of Zhan A and Quiňones (2012; IDS, 12/05/2019).
Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified with a PCR product of claim 58.
However, Quiňones teaches identifying E. coli in biological samples with the PCR product of claim 58 (see Table 2). Quiňones fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A, Zhan A and Quiňones. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Quiňones teaches that measuring E. coli as disclosed therein used low-cost reagents and instrumentation and proved to be a simple and quantitative method that allowed for rapid and high-throughput measurements (see p.9, final paragraph). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54, 56, 57, 60, 61, 64, 65, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras A and further in view of Zhan A and Zhan et al. (Curr. Alzheimer Res. 2014; IDS, 12/05/2019; referred to hereinafter as “Zhan B”).
Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified with a PCR product of claim 58.

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A, Zhan A and Zhan B. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Zhan B teaches that frontal lobe white matter is commonly involved in AD patient pathology (p.2, para.2). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 54-57, 60, 62, 64, 65, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras A and further in view of Zhan A and Kountouras B (Int. J. Neurosci. 2009; IDS, 12/05/2019).
Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified in a cerebrospinal fluid (CSF) sample and in blood samples, as in claims 55 and 62.
Kountouras B teaches identifying gram negative bacteria in CSF and blood samples (see Table 2). Kountouras B fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A, Zhan A and Kountouras B. The person of ordinary skill in the art would have been motivated to .  

Claims 54, 56, 57, 60, 62-65, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras A and further in view of Zhan A and Stein et al. (Alzheimers Dement. 2012 May; 8(3): 196–203).
Kountouras A and Zhan A teach as set forth above but fail to teach that the gram negative bacteria are identified in MCI patients.
Stein teaches measuring gram negative bacteria in AD and MCI patients in blood samples (see abstract), as in claims 62 and 63. Stein fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A, Zhan A and Stein. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Stein teaches that gram negative bacteria are associated with MCI (see p.8, final para.). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

s 54, 56, 57, 60, 64, 65, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Kountouras A and further in view of Zhan A and Schofield et al. (The Role of Olfactory Challenge Tests in Incipient Dementia and Clinical Trial Design. Current Neurology and Neuroscience Reports volume 14: 479 (2014)).
Kountouras A and Zhan A teach as set forth above but fail to teach that the subject is identified with an olfactory challenge test.
Schofield teaches that olfactory challenge tests are aids to the early detection of AD (see abstract), as in claim 67. Schofield fails to teach an association between gram negative bacteria and amyloid plaques. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kountouras A, Zhan A and Schofield. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Schofield teaches that the brain changes associated with Alzheimer’s disease (AD) develop slowly over many years before the onset of dementia and that detection during this clinically silent phase will be hugely important when disease-modifying treatments that halt or slow its progression become available (see abstract). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
04 December 2021